Citation Nr: 1743156	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-37 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1958.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The Veteran testified at a hearing before the undersigned in July 2017.  A hearing transcript is of record.

The Board notes that the Veteran's service treatment records are unavailable as established in a July 2013 response from the National Personnel Record Center.  The Board recognizes that there is a heightened obligation to assist a claimant in the development of his case, a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's tinnitus at least as likely as not had its onset during active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system, such as tinnitus, when such chronic disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that tinnitus is an organic disease of the nervous system, and therefore a chronic disease). 

The Veteran has current bilateral tinnitus.  A September 2013 VA examination report confirmed the Veteran's complaints of bilateral tinnitus, which he is competent to report.  Charles v. Principi, 16 Vet. App. 370 (2002).  

As noted, the Veteran's STRs are not of record.  Review of his Form DD214 indicates that his military occupational specialty was a chaplain assistant.  He was, however, the recipient of a sharpshooter badge for rifle marksmanship.  The Veteran has credibly reported, including during his July 2017 Board hearing, that he was exposed to significant hazardous military noise as a result of firing weapons, including M-1 rifles and machine guns, and using hand grenades during service.  He additionally reported that he was not issued hearing protection.  He further testified that he believed that his hearing problems, including tinnitus, began during service.  He attributed most of his hearing problems to repeatedly firing the M-1 rifle, including for his rifle qualifications.  He additionally reported during an earlier, October 2012, statement, that he noticed ringing in his ears around Christmas time in 1957, while still in active service.  The Board finds that the Veteran's reports of hazardous military noise exposure are consistent with the circumstances and era of his service, and thus, concedes such exposure. 

The Veteran was afforded a VA audiological examination in September 2013.  The examiner noted the Veteran's complaint of long-standing tinnitus.  The examiner provided the opinion, however, that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner noted that the Veteran did not report specific circumstances with respect to the onset of tinnitus and that it was her opinion that tinnitus was less likely than no related to military noise exposure from over fifty years ago.  

The examiner did not consider the Veteran's report of record of first noticing an onset of tinnitus during service; and consequently, the opinion is of little probative value.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  In this regard, the Veteran's competent and credible reports are consistent with the circumstances of his service and provide significant evidence of incurrence of tinnitus during service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  

Moreover, based on the Veteran's competent and credible report of bilateral tinnitus continuing since service, the Board finds that sufficient nexus has been established between his current tinnitus and his in-service hazardous noise exposure.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) ("Lay evidence may provide sufficient support for a claim of service connection . . . .").

The evidence is thus at least evenly balanced as to whether the Veteran's tinnitus is related to his conceded in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In light of the favorable decision to grant the claim of entitlement to service connection for tinnitus, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is harmless.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


